On December 13, 1995, it was ordered that defendant is sentenced to the Department of Corrections for a term of five years. If the defendant is placed on parole or probation during said five year period, he shall be subject to the conditions as stated in the December 13, 1995 judgment. The defendant is given credit for two days spent in jail prior to sentencing.
On November 15,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter Fashing, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The Sentence Review Division does urge the Department of Corrections to take into consideration placing the defendant at a Pre-Release center and also requests the defendant receive job training.
Done in open Court this 15th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Peter Fashing, legal intern of the Montana Defender Project, for representing Rocky Ewalt in this matter.